DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all the drawing figures, Figs. 1-8, are not of a line quality that allows the Examiner to ascertain the individual elements of the invention.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the screw nut" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUILLAUME et al. (FR 3036763 A1) in view of CHENG et al. (CN 106594248 A).
Regarding claim 1, GUILLAUME discloses a lubricant nozzle (29) for a planetary gear set (see Fig. 1) speed reducer of a turbomachine, said nozzle (29) having a generally elongated shape and comprising a body with a longitudinal axis.
GUILLAUME does not disclose said body comprising a longitudinal inner cavity which is in fluid communication with a lubricant inlet located at a longitudinal end of said body and with lubricant outlet apertures which are formed in an annular wall of said body and which extend substantially radially with respect to said axis B, characterised in that said apertures are formed in at least one boss of said body, which projects radially outwards on said wall and which is at an angular extent about said axis less than or equal to 180°.
CHENG, see Figure 1 below, which is from CHENG, with reference letters added, teaches a nozzle with said body comprising a longitudinal inner cavity (A) which is in fluid communication with a 

    PNG
    media_image1.png
    278
    481
    media_image1.png
    Greyscale

Figure 1: From CHENG et al. (CN 106594248 A)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the geometry of the nozzle taught by CHENG with the nozzle disclosed by GUILLAUME since both are used to provide lubrication to gearing systems.  Using the geometry of CHENG would allow one of ordinary skill in the art to achieve the predictable result of allowing oil to be directed at areas of the gear train that require lubricating oil.
Regarding claim 2, the combination of GUILLAUME-CHENG discloses wherein the at least one boss has, in the transversal cross-section, a generally rectangular, triangular or trapezoidal shape.
Regarding claim 3, the combination of GUILLAUME-CHENG discloses the trapezoidal boss comprises a small base which is defined by the radially outer end of the boss on which said apertures open, and edges which together form an angle of between 0 and 90° (at the tip of the nozzle).

Regarding claim 5, the combination of GUILLAUME-CHENG discloses aid body comprises at least one outer annular groove (D) for housing a sealing ring.
Regarding claim 10, the combination of GUILLAUME-CHENG discloses am aircraft turbomachine, comprising a planetary gear set speed reducer including at least one nozzle according to claim 1.
Allowable Subject Matter
Claims 4, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659